ORDER
This matter having been duly considered by the Court;
It is ORDERED that to provide guidance to the trial court on remand, the Appellate Division’s decision is summarily modified as follows. The trial court did not err — as the Appellate Division concluded — in instructing the jury on principles of accomplice liability concerning the charge of hindering apprehension, N.J.S.A. 2C:29-3.
The Court having determined that certification was improvidently granted as to all other issues presented in this appeal;
It is ORDERED that the appeal is dismissed.